DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  Considering claim 1, the prior art does not teach a vacuum transistor, comprising: a first terminal formed on the first doped region: a piezoelectric terminal material on the substrate and above the chamber, wherein the piezoelectric material includes a second doped region a second terminal on the second doped region wherein the second terminal is aligned with the first terminal and wherein there is a gap with a distance between the first terminal and the second terminal in combination with the rest of the applicant’s claimed limitations.
Considering claim 9, the prior art does not teach a vacuum transistor, comprising: a first wire in the substrate below the trench; a first terminal formed in electrical contact with the first wire; a piezoelectric material on the substrate and above the trench, wherein the piezoelectric material includes a second wire and wherein the piezoelectric material forms a vacuum seal with the substrate to maintain a vacuum region in the trench and a second terminal in electrical contact with the second wire wherein the second terminal is aligned with the first terminal and wherein there is a gap with a distance between the first terminal and the second terminal in combination with the rest of the applicant’s claimed limitations.
Considering claim 17, the prior art does not teach a vacuum transistor, comprising: a first doped region in the substrate below the chamber; a first terminal 
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837